FILED

UNITED sTATEs DISTRICT CoURT .|AN 3 0‘ 2014
FOR THE DISTRICT OF COLUMBIA mem u_s_ msmct & Bankruptcy
courts for the D|str|ct of columbia

Kareemah Bell-Boston, )
)

Plaintiff, )

)

v. ) Civil Action No. /$L" 

)

United States of America et al., )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiffs pro se "Civil Action"
(hereafter Complaint) and her application to proceed in forma pauperis The Court will grant the
in forma pauperis application and dismiss the case because the complaint fails to meet the
minimal pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Calzfcmo, 75
F.R.D. 497, 498 (D.D.C. l977).

The plaintiff, a District of Columbia resident, recounts her visit to the Superior Court of
the District of Columbia on November 29, 2013, for a "scheduled [] drug testing." Complaint at
2. She alleges that she was approached by a Court Security Officer who "wanted to know why I
was in the build[ing]." Ia'. The plaintiff further alleges that after she informed the officer about
her visit and proceeded to the escalators, the officer "started calling me crazy and I informed him
not to mentally abuse me, he kept calling me crazy so l used the public pay phone . . . to contact
the metropolitan police . . . ." Id. The plaintiff suggests that the officer is "obsessed" with her
and describes his behavior as "unexpectable [sic]." Id. The plaintiff has not requested any relief

and has not stated a basis for federal court jurisdiction. Hence, this case will be dismissed.l

_?
xi fears   »
_,, Unit~ t`tates District Judge

Date: January /.O , 2014

  

' A separate Order accompanies this Memorandum Opinion.

2